Citation Nr: 1339550	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from September 1965 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case has a lengthy procedural history.  The instant claim was most recently before the Board in August 2012, at which time the Board issued a decision denying the Veteran's claim of service connection.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in February 2013, granted a Joint Motion for Remand (Joint Motion), vacating the August 2012 Board decision and remanding the case for further consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant claim as been remanded by the Court for further consideration; the Joint Motion found that VA has not fulfilled its duty to assist the Veteran in locating potentially pertinent VA treatment records.  Specifically, the Joint Motion determined that, after the Veteran notified the RO of treatment received at the Columbus, Ohio, VA Outpatient Clinic (OPC) and Cleveland, Ohio, VA Medical Center (VAMC) in 1966-67, the record does not reflect that these facilities sufficiently indicated through their responses, dated March 2001 and January 2004 respectively, that any attempt had been made to recover retired records from storage.  

As such, per the February 2013 Joint Motion, this case must be remanded to allow the Agency of Original Jurisdiction additional opportunity to obtain the Veteran's treatment records from the Columbus OPC and Cleveland VAMC for the period 1966-67.  See 38 C.F.R. § 3.159(c)(2) (2012).  Should any such records be located, the Veteran's claims file should then be forwarded to an appropriate medical professional to obtain an addendum opinion to the December 2011 VA medical examination taking into account these additional records.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Columbus, Ohio, VA Outpatient Clinic and the Cleveland, Ohio, VA Medical Center and request they forward any record of the Veteran's treatment for the timeframe 1966-67, specifically requesting efforts be undertaken to recover any retired records from storage.  Any negative reply must specifically state that a search of retired records was undertaken.  

Efforts to obtain these records must continue until it is determined they do not exist or that further efforts to obtain these records would be futile.

2. If, and only if, records related to treatment of the back in 1966-67 are obtained, forward the claims file to an appropriate VA examiner for an addendum opinion.  If possible, the claims file should be forwarded to the VA examiner who conducted the December 2011 examination.  The entire claims file must be reviewed in conjunction, and any necessary consultations must be accomplished.  

After reviewing the record, the examiner is requested to provide an etiological opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current low back disability is etiologically related to the Veteran's period of active service.  

In rendering this opinion, the examiner must specifically comment on the Veteran's assertions of an in-service fall resulting in a back injury and continuity of symptomatology since service separation.  A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



